Case: 08-50296     Document: 00511268997          Page: 1    Date Filed: 10/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 20, 2010
                                     No. 08-50296
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

SAMMY GEIGER, JR., also known as Sammye Geiger,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 6:02-CR-95-2


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
        Sammy Geiger, Jr., federal prisoner # prisoner # 60172-080, seeks leave
to proceed in forma pauperis (IFP) on appeal from the district court’s denial of
his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence based on recent
amendments to the Sentencing Guidelines for crack cocaine offenses.                        He
pleaded guilty to conspiracy to distribute and possess with intent to distribute
crack cocaine, and he was sentenced to 151 months of imprisonment. By moving
to proceed IFP, Geiger is challenging the district court’s certification decision

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-50296    Document: 00511268997 Page: 2        Date Filed: 10/20/2010
                                 No. 08-50296

that his appeal was not taken in good faith because it is frivolous. See Baugh v.
Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      The district court’s denial of Geiger’s § 3582(c)(2) motion was based upon
the determination that his base offense level of 38 remained the same under the
amended guideline because he had been held responsible for six kilograms of
crack cocaine. This drug quantity appeared in the Pre-Sentence Investigation
Report prepared for his original sentencing hearing. Geiger maintains that drug
quantity was never mentioned at sentencing and that the district court did not
state its reasons for the sentence it imposed upon him. A § 3582(c)(2) motion
may not be used to challenge a district court’s calculation of an original sentence
or to contest the appropriateness of the sentence. United States v. Evans, 587
F.3d 667, 674 (5th Cir. 2009), cert. denied, 130 S. Ct. 3462 (2010).
      Geiger has failed to show that he will raise a nonfrivolous issue on appeal.
See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, his IFP
motion is DENIED. Because the appeal is frivolous, it is DISMISSED. See 5 TH
C IR. R. 42.2.




                                        2